Citation Nr: 1642804	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-20 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a skin disability.  

7.  Entitlement to service connection for a bilateral foot disability.

8.  Entitlement to service connection for allergic rhinitis.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to August 1982, June 1983 to June 1987 and March 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Waco, Texas.  

In July 2013 correspondence, the Veteran requested a Board hearing.  However, in December 2013 correspondence the Veteran withdrew his request.  38 C.F.R. § 20.704 (e) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2008 to February 2012.  

The issues of entitlement to service connection for a neck disability, right shoulder disability, left knee disability, skin disability, bilateral foot disability, allergic rhinitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a rating decision issued in August 2004, the RO denied the Veteran's claim for entitlement to service connection for hearing loss and denied reopening the previously denied claim of entitlement to service connection for a neck disorder; this decision was not appealed and became final.

2.  Evidence submitted since the August 2004 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hearing loss.

3.  Evidence submitted since the August 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a neck disorder.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision, which denied the Veteran's claims of service connection for hearing loss and service connection for a neck disorder, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2015).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2015).

3.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a neck disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015). 

In light of the Board's favorable decision to reopen the claim for entitlement to service connection for a neck disorder, no discussion of the VA's duty to notify and assist is necessary for this matter.

Otherwise, for claims to reopen, the VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  See VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These notice requirements were accomplished in a letter sent in October 2010.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained in regards to the issues being decided below. 

In regards to the Veteran's claim to reopen, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As the Board has determined that the claim for hearing loss may not be reopened, a discussion of the necessity and/or adequacy of examination reports is not necessary in regards to this issue. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, the Veteran filed a claim for service connection for a neck disorder in April 2001.  In a September 2001 rating decision the RO denied the Veteran's claim and concluded that the objective medical evidence did not demonstrate this condition was either incurred in or aggravated by the Veteran's military service.  The RO explained that service medical records did show where the Veteran injured his shoulder when he fell from a horse while horseback riding, however they did not show that this incident caused any chronic condition to his neck.  The RO explained that there were no additional treatment records for a neck condition or for any residuals associated with a neck injury.  The RO explained that the VA medical records dated January 2001 indicate that the Veteran had been experiencing pain, tingling, and numbness for six to eight months.  The RO noted that the Veteran was released from active duty in 1992.  The RO explained that this would indicate that his neck condition did not manifest until many years after his release from active duty.  The RO explained that the evidence the Veteran submitted also did not establish any chronic neck condition which could be attributed to having occurred as a result of the Veteran's military service.  

The Veteran filed a notice of disagreement in September 2002 and was provided with a statement of the case in December 2002.  The Veteran did not perfect his appeal and the decision became final.  

In May 2004 the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for a neck disorder and a claim for service connection for hearing loss.  In an August 2004 rating decision, the RO denied the Veteran's claims.  The RO concluded that new and material evidence had not been submitted to reopen the previously denied claim of entitlement to service connection for a neck disorder.  The RO also concluded that the hearing loss that was noted at the time of the Veteran's discharge in 1992 did not meet the definition of impaired hearing for VA purposes and no evidence had been presented which showed the Veteran had a current hearing loss which was linked to his military service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on August 26, 2004.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The relevant evidence of record at the time of the August 2004 rating decision included:  the Veteran's service treatment records; an April 2001 statement from a VA physician regarding the Veteran's neck diagnoses; VA treatment records dated January 2001 to June 2001 that showed treatment for the Veteran's neck but were absent of any notations of hearing loss; and a July 2001 VA examination that revealed the Veteran's neck diagnosis.  

In September 2010, the Veteran, in relevant part, filed a claim to reopen the previously denied claim of entitlement to service connection for hearing loss.  In December 2010, the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for a neck disorder.  

The relevant evidence associated with the claims file since the August 2004 rating decision includes an October 2010 private opinion that relates the Veteran's neck disorder to his military service; VA treatment records dated January 2001 to February 2012 that show treatment for a neck disability but are absent of any complaints, treatment or diagnosis of hearing loss; an October 2011 VA neck examination; a July 2013 Veteran statement; an August 2013 Veteran statement; and a November 2014 statement.   

In regards to the Veteran's claim for hearing loss, the Board does find that some of the evidence received since the August 2004 rating decision is new in that it was not previously of record, particularly, the VA treatment records.  However, the newly submitted evidence is not material as it does not provide evidence that the Veteran has a current diagnosis of hearing loss or that he has hearing loss that is otherwise related to the Veteran's military service.  As the additional evidence is not new and material, the claim of service connection for hearing loss is not reopened.

In regards to the Veteran's claim for a neck disorder, the Board finds that some of the evidence received since the August 2004 rating decision is new and material.  Specifically, the Board points to the October 2010 private opinion that related the Veteran's neck disorder to his military service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  As new and material evidence has been received, the previously denied claim of service connection for a neck disorder is reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for hearing loss is not reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder; the appeal is granted to this limited extent.


REMAND

Right Shoulder

The Veteran was afforded a VA examination in November 2011.  The examiner diagnosed acromioclavicular degenerative joint disease and status post distal clavicle resection.  The examiner concluded that the Veteran's right shoulder was less likely than not related to his military service.  The examiner explained that review of the Veteran's service medical records revealed no documentation or evaluation and treatment of a right shoulder injury or condition.  The examiner noted a January 1993 affiliation medical history questionnaire where the Veteran denied having a "painful or trick shoulder or elbow".  

However, a July 1982 service treatment record shows that the Veteran was treated for right shoulder distal bicep pain since the prior morning.  The Veteran reported that he experienced the discomfort while throwing a softball.  The Veteran reported no prior history of shoulder elbow pain.  On physical examination the right shoulder/elbow range of motion was within normal range of motion with increased pain with shoulder rotation and abduction.  The examiner diagnosed rotator cuff strain through distal biceps.  The Board thus finds that the November 2011 VA opinion was based, at least in part, on an inaccurate factual basis.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Therefore, a remand is necessary to afford the Veteran another VA examination.   

Additionally, in an October 2010 statement, a private physician, Dr. B. reported that he had treated the Veteran for bursitis of the right shoulder.  The Board also notes that on his July 2013 VA Form 9, the Veteran reported that in 1998 he underwent a removal of part of the clavicle at Beaufort Memorial Hospital.  However, such treatment records have not been associated with the claims file or requested.  Therefore, the Board finds that on remand attempts should be made to obtain these records.  

Neck, Left Knee, Skin, Foot, Allergic Rhinitis

In an October 2010 statement, Dr. B, a private physician, reported that he had treated the Veteran in the past for allergic rhinitis.  He also reported that he had referred the Veteran to other physicians for left patellofemoral syndrome and seborrheic dermatitis.  The October 2011 VA examination report reveals that the Veteran underwent a right foot plantar fascia release in 1999.  On his July 2013 VA Form 9, the Veteran reported that he underwent nasal surgery in April 2009 at Wilson John's Hospital.  The Veteran also reported that he received treatment for his left knee at the W.B. Carroll Clinic in Dallas, Texas.  He also reported that he received treatment for his neck from 1999 to 2000 at the Trident Hospital Summerville in Charleston, South Carolina.  

However, after review of the Veteran's claims file, none of the identified treatment records have been associated with the claims file or requested.  Therefore, the Board finds that on remand attempts should be made to obtain these records.  
TDIU

As the service connection claims are being remanded, the outcome of which could determine whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the service connection claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

Specifically, the RO should attempt to obtain the following records:

Treatment records from Beaufort Memorial Hospital for removal of part of the clavicle dated in 1998;

Treatment records from Dr. B for allergic rhinitis;

Treatment records for left patellofemoral syndrome as referred by Dr. B.;  

Treatment records for seborrheic dermatitis as referred by Dr. B.;  

Treatment records for a right foot plantar fascia release dated in 1999;  

Treatment records from Wilson Johns Hospital dated April 2009 for nasal surgery; 

Treatment records from W.B. Carroll Clinic for the left knee; and 

Treatment records from Trident Hospital Summerville in Charleston, South Carolina, for the neck dated 1999 to 2000. 

2. Obtain VA treatment records dated February 2012 to the present.  

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right shoulder disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed right shoulder disability is related to his military service, to include in-service treatment for a right shoulder/bicep injury?

In so opining the examiner should address the medical and lay evidence of record to include the October 2010 private statement from Dr. B.

The examiner should provide a thorough rationale for the conclusions reached.

4. After completing the above, and any other development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


